DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 11/9/2020 has been entered.
Formal Matters
Applicant’s response filed 11/9/2020, which did not provide a claims listing with further claim amendments, has been entered.  Claims 1-11, 13-16 and 18-27 are pending.   Claims 12 and 17 were previously cancelled.  Claims 11, 13-16, 19, 22, 23, 26 and 27 have been withdrawn from further consideration as being directed to a non-elected invention.  Claims 1-10, 18, 20, 21, 24 and 25 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.  

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Vasanthan et al. (Starch, Vol. 53, pp. 616-622; 2001; cited in the IDS dated 10/20/2017), taken in view of Berrios et al. (U.S. PGPUB 2013/0071491; 2013; cited in the IDS dated 10/20/2017) and Chatel et al. (WO 2014/150029: Publication Date: 9/25/2014).  This rejection has been maintained.
It is initially noted that within claim 1, the claim indicates an optional step (i.e., “optionally drying said dextrinized product”).  The broadest reasonable interpretation for claim 1 is that the optional step can be considered not present and does not further limit the claim.

Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, pH, enzyme concentration, screw speed and die nozzle size (page 616, column 1, paragraph 2).  The minimum moisture level required for starch gelatinization depends on treatment temperature and pressure (page 616, column 1, paragraph 2).  Under extrusion cooking, starch gelatinization could occur even at a moisture level of 20% (page 616, column 1, paragraph 2).  High and moderate increases in gelatinization occurred when moisture levels during extrusion were within the range 24–27% and 18–21%, respectively (page 616, column 1, paragraph 2).  Vasanthan also teaches that it has been postulated within the art that an increase in barrel temperature or screw speed can compensate for the lower friction developed at a higher water content (page 616, column 2, paragraph 1).  
Regarding claims 1-7, 24 and 25, Vasanthan teaches that barley flours were extruded using a twin-screw extruder, where the screw speed was 50 rpm (page 617, column 2, paragraph 2).  Vasanthan teaches that during the process, the temperature was varied from 90 to 140 °C, the extrusion moisture levels were adjusted from 20 to 50%, and that the α-amylase concentration (i.e., a hydrolytic enzyme) was varied from 0% to 4% (starch dry weight basis; page 617, column 2, paragraph 2).  Vasanthan also teaches for the claimed ranges of temperature (90-140 °C), α-amylase concentration (0%-2%-4%) and moisture level (20-50%), the dextrinized product has a dextrose 
Vasanthan also teaches that the change in dextrose equivalent can be caused by enzyme hydrolysis or molecular (i.e. β-glucan and starch) fragmentation, where the residence time can be increased by increasing the extruder barrel length, which will in turn increase DE of the final product (page 622, column 1, paragraph 2).  
In view of the above, Applicant’s claimed ranges with regard to enzyme concentration (α-amylase), water content and temperature are encompassed by Vasanthan’s teachings.  Further, Vasanthan teaches a screw speed of 50 RPM, but also teaches that an increase in barrel temperature or screw speed can compensate for the lower friction developed at a higher water content.
Although Vasanthan teaches the above process for the gelatinization and enzymatic hydrolysis of flour, Vasanthan does not teach that the screw speed is from 300 to about 800 RPM and that the residence time is from 60-120 seconds.
Berrios teaches the use of a twin-screw extrusion system for extruding flours, which extruded flours at screw speeds from 400-700 rpm (paragraphs 92 and 118, Tables 11 and 17).
Chatel teaches the processing of whole grain flour via enzymatic hydrolysis extrusion with an enzyme (α-amylase at 0.01-0.5%; paragraph 21) within a twin-screw extruder with a residence time of 1 minute to 1.5 minutes (60-90 seconds) with typical extrusion temperatures of 140 °F - 350 °F (60 °C - 177°C) (paragraphs 21, 24-27 and 31).
A person of ordinary skill in the art would have been motivated to substitute the extrusion screw speed of Berrios and the extrusion residence time of Chatel within the 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the extrusion screw speed of Berrios and the extrusion residence time of Chatel within the Vasanthan flour gelatinization and enzymatic hydrolysis method, since in doing so would provide an advantage to the Vasanthan process by providing alternative processing methodologies in the gelatinization and enzymatic hydrolysis of flour within twin-screw extruders.
As noted above, Applicant’s claimed ranges with regard to enzyme concentration (α-amylase), water content and temperature are encompassed by Vasanthan’s teachings.  It is additionally noted that Chatel provides additional teachings with regard to enzyme concentrations at the lower end of Vasanthan’s enzyme concentration range.
Further, it is noted that Vasanthan teaches that it was known in the art that the degree of starch gelatinization and enzyme activity during extrusion are influenced by moisture content, temperature, pH, enzyme concentration and screw speed (page 616, column 1, paragraph 2).  
With regard to the above ranges for enzyme concentration, moisture level, screw speed and extrusion residence time, these are a results-effective variables which can be 
A person of ordinary skill in the art would recognize that based on the produced gelatinized and enzymatically hydrolyzed flour product the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters could be adjusted so as improve gelatinization and enzymatic hydrolysis of the flour within the extruder by balancing such parameters against DE numbers in the produced material.  By optimizing the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters within the extruder, such parameters could be assessed to see which parameter(s) would be best for optimizing the production of the gelatinized and enzymatically hydrolyzed flour product within the twin screw extruder system.  As such, adjusting the enzyme concentration, moisture level, screw speed and/or extrusion residence time parameters within the extruder would amount to nothing more than routine experimentation that can be optimized (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Additionally, with regard to the claimed ranges for enzyme concentration, water content and temperature, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Further with regard to the enzyme concentration range, in view of the above combined teachings, it is noted in MPEP § 2144.05(I) that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.  The response to arguments from the Office Action dated 7/8/2020 is expressly incorporated herein.  
It is noted that in response to Applicant's arguments against the references individually (Reply, page 3), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.

As noted above, the alpha amylase range within Vasanthan is 0-4%, where Vasanthan explicitly provides data for extrusion conditions for two types of flour extruded at 4 different temperatures with three different concentrations of alpha-amylase (0%, 2% and 4%).  To argue that Vasanthan does not teach the above range in view of the data and basic experimental design is not persuasive.
As noted above, with regard to the enzyme concentration range, in view of the above combined teachings, it is noted in MPEP § 2144.05(I) that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Vasanthan, in view of its experimental design teaches an enzyme range that overlaps the instantly claimed range.
Assuming arguendo that the enzyme range is 2%-4% in Vasanthan as Applicant argues (which the Examiner contend this is not the case), such an argument is still not persuasive in view of the combined teachings.  As noted above, Vasanthan teaches an alpha-amylase range of 0-4%.  Further, Chatel teaches the processing of whole grain flour via enzymatic hydrolysis extrusion with an enzyme (α-amylase at 0.01-0.5%; paragraph 21) within a twin-screw extruder.  In view of the combined teachings it was known in the art to utilize known ranges of alpha-amylase such as from 0%-4%, including points within the range such as those taught in Chatel.  
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
As noted above, is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Applicant’s argument is additionally not persuasive since in view of the above, if the alpha-amylase concentration of the combined teachings would be narrowly interpreted as 2%-4% (which the Examiner does not contend such an interpretation), instant claim 1 indicates an alpha-amylase concentration of “about 0.025% to about 1.5% w/w” which based solely on Vasanthan (which the rejection does not solely rely upon prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, “about 1.5%” is close enough to Vasanthan’s midpoint concentration of 2% to where adjusting the enzyme concentration to “about 1.5%” within the extruder would amount to nothing more than routine experimentation that can be optimized.  
Applicant’s argument is also not persuasive since as noted above, the combined references in the rejection above teach the processing of whole grain flour via enzymatic hydrolysis extrusion with an enzyme includes the use of alpha-amylase at 0.01-0.5% (Chatel, paragraph 21) within a twin-screw extruder, which also overlaps the instantly claimed ranges for alpha-amylase. 
With regard to Applicant’s argument that Chatel does not provide motivation to maximize dextrinization (Reply, page 3), Applicant’s argument is also not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
With regard to Applicant’s argument that there is no teaching from Berrios with regard to high screw speeds and low enzyme levels (Reply, page 3), this is not persuasive in view of the above paragraphs (see also the paragraph concerning In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); expressly incorporated herein).  Berrios need not teach what has already been taught by the other references.
With regard to Applicant’s argument there is no teaching provided that teach the combination of parameters as instantly claimed (Reply, page 3).  This is not persuasive in view of the rejection above, the provided rationales for obviousness, as well as the response to arguments from the Office Action dated 7/8/2020 (expressly incorporated herein).
As noted previously, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 

Claims 8-10, 18, 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Vasanthan, Berrios and Chatel, as applied to claims 1-7, 20, 21, 24 and 25, above, further in view of van Lengerich, B. H. (U.S. Patent No. 6,190,591; 2001; cited in the IDS dated 10/20/2017).  This rejection has been maintained.
The teachings of Vasanthan, Berrios and Chatel, above, are herein relied upon.  
Regarding claims 18, 20 and 21, Vasanthan, Berrios and Chatel teach that the hydrolytic enzyme is an α-amylase.
Although Vasanthan, Berrios and Chatel teach the claimed enzyme concentrations, moisture levels, screw speeds, temperature ranges and extrusion residence times within a process for the gelatinization and enzymatic hydrolysis of flour via twin-screw extruder, Vasanthan, Berrios and Chatel do not teach a gelatinization temperature zone of 120 °C – 140 °C and a hydrolysis zone temperature of 100 °C – 120 °C.
van Lengerich teaches extrusion processes with the use of a twin screw extruder (column 18, lines 50-51, column 19, lines 21-23).  van Lengerich teaches an extrusion process, with an exemplary extruder barrel configuration, and screw configuration (column 19, lines 21-23; Fig. 2).  Exemplary barrel temperatures or temperature profiles, and moisture contents along the length of the extruder are shown in Fig. 2 (column 19, lines 25-26).  

Simultaneously, the temperatures of barrel 2 and 3 (heating zone 1) may be elevated to about between 60 and about 150 °C to heat the wet blend into barrel 4, where the barrel temperature in barrels 4 and 5 (heating zone 2) may be between about 110 °C and 180 °C (column 19, lines 42-47; Fig. 2).  The temperature of the mix increases at a rate that is mainly affected by the contact time of the material and the barrel and exchange of material by the screws (column 19, lines 47-50; Fig. 2).  
van Lengerich teaches the mass forms a dough in barrel 4 that may have a temperature of 90°C to 155 °C (column 19, lines 63-65; Fig. 2).  With an extruder set up as described in Fig. 2, gelatinization of starch occurs within the first 4 barrel sections (i.e., heating zone 1 has gelatinization temperature of 60 to about 150 °C, while the heating zone 2 is 110 °C and 180 °C and is capable of forming a dough with a temperature of 90°C to 155 °C).  
In view of the above, van Lengerich teaches an extrusion process with multiple heating zones that can be applied to a twin-screw extrusion system where starches can be processed into dough.
A person of ordinary skill in the art would have been motivated to utilize the heating zone profiles of van Lengerich within the twin-screw extruder of Vasanthan, Berrios and Chatel, or utilize van Lengerich’s twin-screw extruder within the method of Vasanthan, Berrios and Chatel since all the references are involved in the gelatinization and further 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the heating zone profiles of van Lengerich within the twin-screw extruder of Vasanthan, Berrios and Chatel, or utilize van Lengerich’s twin-screw extruder within the method of Vasanthan, Berrios and Chatel since all the references are involved in the gelatinization and further processing of starch (flour) within a twin screw extrusion system, and by doing so would improve the Vasanthan, Berrios and Chatel process by providing efficient and precise heating temperatures in a process for the gelatinization and enzymatic hydrolysis of flour within a twin-screw extruder.
Additionally, with regard to the claimed ranges for enzyme concentration, water content and temperature, as noted above, the combined teachings encompass the claimed limitations. 
Regardless, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
It appears that Applicant did not expressly argue this rejection, therefore the rejection is maintained.  If however, Applicant implicitly argues this rejection under 35 U.S.C. § 103 by relying on arguments from the rejection of Vasanthan, Berrios and Chatel, above, to argue this rejection, such an argument is not persuasive since the response set forth above for the rejections based on Vasanthan, Berrios and Chatel, above, also applies to this rejection.
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631